IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                             Docket Nos. 36944 & 36945 & 36946

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 480
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 25, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JACOB WAYNE JUDD,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgments of conviction and concurrent, unified sentences of ten years, with three
       years determinate for burglary, rape, and grand theft, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Stephen D. Thompson, Special
       Deputy Appellate Public Defender, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge, GUTIERREZ, Judge
                                and MELANSON, Judge

PER CURIAM
       In these consolidated cases, Jacob Wayne Judd was convicted of burglary, Idaho Code
§ 18-1401, rape, I.C. § 18-6101(1), and grand theft, I.C. §§ 18-2403(1), 18-2407(1)(b). The
district court imposed concurrent unified sentences of ten years, with three years determinate in
each case. Judd appeals, contending that the sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Judd’s judgments of conviction and sentences are affirmed.




                                                   2